EXHIBIT 10.5

  

Form of Non-qualified Stock Option Agreement for Non-employee Directors

 

This Stock Option Agreement (this "Agreement") is made and entered into as of
__________ by and between Cellceutix Corporation, a Nevada corporation (the
"Company") and ______________ (the "Director").

 

Grant Date: ____________________________________

 

Exercise Price per Share:  __________________________

 

Number of Option Shares: _________________________

 

Expiration Date:_________________________________

 

1. Grant of Option.

 

1.1 Grant; Type of Option. The Company hereby grants to the Director an option
(the "Option") to purchase the total number of shares of Common Stock of the
Company equal to the number of Option Shares set forth above, at the Exercise
Price set forth above. The Option is being granted pursuant to the terms of the
Company's 2016 Equity Incentive Plan (the "Plan"). The Option is intended to be
a Non-qualified Stock Option and not an Incentive Stock Option within the
meaning of Section 422 of the Internal Revenue Code.

 

1.2 Consideration; Subject to Plan. The grant of the Option is made in
consideration of the services to be rendered by the Director to the Company and
is subject to the terms and conditions of the Plan. Capitalized terms used but
not defined herein will have the meaning ascribed to them in the Plan.

 

2. Exercise Period; Vesting.

 

2.1 Vesting Schedule. The Option will become vested and exercisable with respect
to _______________ shares on _________________ until the Option is 100% vested.
The unvested portion of the Option will not be exercisable on or after the
Director's termination of Continuous Service.

 

2.2 Expiration. The Option will expire on the Expiration Date set forth above,
or earlier as provided in this Agreement or the Plan.

 



 1

 



  

3. Termination of Continuous Service.

 

3.1 Termination of Continuous Service for a Reason Other Than Retirement,
Disability, Death or Removal from the Board for Cause. If the Director's
Continuous Service is terminated for any reason other than Retirement (as
defined below), Disability, death or removal from the Board for Cause, the
Director may exercise the vested portion of the Option, but only within such
period of time ending on the earlier of (a) the date three months following the
termination of the Director's Continuous Service or (b) the Expiration Date.

 

3.2 Termination due to Retirement. If the Director's Continuous Service
terminates as a result of the Director's Retirement, the Director may exercise
the vested portion of the Option, but only within such period of time ending on
the earlier of (a) the date one year following the Director's termination of
Continuous Service or (b) the Expiration Date. For purposes of this Agreement,
the term "Retirement" means voluntary termination of membership on the Board
after reaching age 65 or after reaching age 55 if the Director's age plus years
of service as a non-employee Director of the Company is 65 or more.

 

3.3 Termination due to Disability. If the Director's Continuous Service
terminates as a result of the Director's Disability, the Director may exercise
the vested portion of the Option, but only within such period of time ending on
the earlier of (a) the date one year following the Director's termination of
Continuous Service or (b) the Expiration Date.

 

3.4 Termination due to Death. If the Director's Continuous Service terminates as
a result of the Director's death, or the Director dies within the period
following termination of the Director's Continuous Service during which the
vested portion of the Option remains exercisable, the vested portion of the
Option may be exercised by the Director's estate, by a person who acquired the
right to exercise the Option by bequest or inheritance or by the person
designated to exercise the Option upon the Director's death, but only within the
time period ending on the earlier of (a) the date one year following the
Director's death or (b) the Expiration Date.

 

3.5 Removal from the Board for Cause. If the Director is removed from the Board
for Cause, the Option (whether vested or unvested) shall immediately terminate
and cease to be exercisable.

 

3.6 Extension of Termination Date. If following the Director's termination of
Continuous Service for any reason the exercise of the Option is prohibited
because the exercise of the Option would violate the registration requirements
under the Securities Act or any other state or federal securities law or the
rules of any securities exchange or interdealer quotation system, then the
expiration of the Option shall be tolled until the date that is thirty (30) days
after the end of the period during which the exercise of the Option would be in
violation of such registration or other securities requirements.

 



 2

 



  

4. Manner of Exercise.

 

4.1 Election to Exercise. To exercise the Option, the Director (or in the case
of exercise after the Director's death or incapacity, the Director's executor,
administrator, heir or legatee, as the case may be) must deliver to the Company
a notice of intent to exercise in the manner designated by the Committee.

 

4.2 Payment of Exercise Price. The entire Exercise Price of the Option shall be
payable in full at the time of exercise in the manner designated by the
Committee.

 

4.3 Withholding. As a condition to the issuance of any shares of Common Stock
subject to the Option, the Company may withhold, or require the Director to pay
or reimburse the Company for, any taxes which the Company determines are
required to be withheld under federal, state or local law in connection with the
exercise of the Option.

 

4.4 Issuance of Shares. Provided that the exercise notice and payment are in
form and substance satisfactory to the Company, the Company shall issue the
shares of Common Stock registered in the name of the Director, the Director's
authorized assignee, or the Director's legal representative, and shall deliver
certificates representing the shares with the appropriate legends affixed
thereto.

 

5. No Right to Continued Service on the Board; No Rights as Shareholder. Neither
the Plan nor this Agreement shall confer upon the Director any right to be
retained as a Director of the Company. Further, nothing in the Plan or this
Agreement shall be construed to limit the discretion of the Company to terminate
the Director's Continuous Service at any time. The Director shall not have any
rights as a shareholder with respect to any shares of Common Stock subject to
the Option prior to the date of exercise of the Option.

 

6. Transferability. The Option is not transferable by the Director other than to
a designated beneficiary upon the Director's death or by will or the laws of
descent and distribution, and is exercisable during the Director's lifetime only
by him or her. No assignment or transfer of the Option, or the rights
represented thereby, whether voluntary or involuntary, by operation of law or
otherwise (except to a designated beneficiary upon death or by will or the laws
of descent or distribution) will vest in the assignee or transferee any interest
or right herein whatsoever, but immediately upon such assignment or transfer the
Option will terminate and become of no further effect.

 

7. Change in Control.

 

7.1 Acceleration of Vesting. In the event of a Change in Control,
notwithstanding any provision of the Plan or this Agreement to the contrary, the
Option shall become immediately vested and exercisable with respect to 100% of
the shares subject to the Option. To the extent practicable, such acceleration
of vesting and exercisability shall occur in a manner and at a time which allows
the Director the ability to participate in the Change in Control with respect to
the shares of Common Stock subject to the Option.

 



 3

 



  

7.2 Cash-out. In the event of a Change in Control, the Committee may, in its
discretion and upon at least ten (10) days' advance notice to the Director,
cancel the Option and pay to the Director the value of the Option based upon the
price per share of Common Stock received or to be received by other shareholders
of the Company in the event. Notwithstanding the foregoing, if at the time of a
Change in Control the Exercise Price of the Option equals or exceeds the price
paid for a share of Common Stock in connection with the Change in Control, the
Committee may cancel the Option without the payment of consideration therefor.

 

8. Adjustments. The shares of Common Stock subject to the Option may be adjusted
or terminated in any manner as contemplated by Section 11 of the Plan.

 

9. Tax Liability and Withholding. Notwithstanding any action the Company takes
with respect to any or all income tax, social insurance, payroll tax, or other
tax-related withholding ("Tax-Related Items"), the ultimate liability for all
Tax-Related Items is and remains the Director's responsibility and the Company:
(a) makes no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with the grant, vesting, or exercise of the
Option or the subsequent sale of any shares acquired on exercise; and (b) does
not commit to structure the Option to reduce or eliminate the Director's
liability for Tax-Related Items.

 

10. Compliance with Law. The exercise of the Option and the issuance and
transfer of shares of Common Stock shall be subject to compliance by the Company
and the Director with all applicable requirements of federal and state
securities laws and with all applicable requirements of any stock exchange on
which the Company's shares of Common Stock may be listed. No shares of Common
Stock shall be issued pursuant to this Option unless and until any then
applicable requirements of state or federal laws and regulatory agencies have
been fully complied with to the satisfaction of the Company and its counsel. The
Director understands that the Company is under no obligation to register the
shares of Common Stock with the Securities and Exchange Commission, any state
securities commission or any stock exchange to effect such compliance.

 

11. Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Secretary of the Company at
the Company's principal corporate offices. Any notice required to be delivered
to the Director under this Agreement shall be in writing and addressed to the
Director at the Director's address as shown in the records of the Company.
Either party may designate another address in writing (or by such other method
approved by the Company) from time to time.

 

12. Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Nevada without regard to conflict of
law principles.

 

13. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Director or the Company to the Committee (excluding
the Director if he serves on the Committee) for review. The resolution of such
dispute by the Committee shall be final and binding on the Director and the
Company.

 



 4

 



  

14. Options Subject to Plan. This Agreement is subject to the Plan as approved
by the Company's shareholders. The terms and provisions of the Plan as it may be
amended from time to time are hereby incorporated herein by reference. In the
event of a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail.

 

15. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Director and the
Director's beneficiaries, executors, administrators and the person(s) to whom
the Option may be transferred by will or the laws of descent or distribution.

 

16. Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement shall be severable and enforceable to the extent permitted by
law.

 

17. Discretionary Nature of Plan. The Plan is discretionary and may be amended,
cancelled or terminated by the Company at any time, in its discretion. The grant
of the Option in this Agreement does not create any contractual right or other
right to receive any Options or other Awards in the future. Future Awards, if
any, will be at the sole discretion of the Company. Any amendment, modification,
or termination of the Plan shall not constitute a change or impairment of the
terms and conditions of the Director's membership on the Board.

 

18. Amendment. The Committee has the right to amend, alter, suspend, discontinue
or cancel the Option, prospectively or retroactively; provided, that, no such
amendment shall adversely affect the Director's material rights under this
Agreement without the Director's consent.

 

19. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.

 

20. Acceptance. The Director hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Director has read and understands the terms and
provisions thereof, and accepts the Option subject to all of the terms and
conditions of the Plan and this Agreement. The Director acknowledges that there
may be adverse tax consequences upon exercise of the Option or disposition of
the underlying shares and that the Director should consult a tax advisor prior
to such exercise or disposition.

 

[signature page follows]

 



 5

 



  

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

CELLCEUTIX CORPORATION

 

 

 

By:

 

Name:

 

Title:

 

 

 

 

 

 

 

 

[DIRECTOR NAME]

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

6

 